311 S.W.3d 340 (2010)
Bernardo COSTA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71054.
Missouri Court of Appeals, Western District.
March 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
Application for Transfer Denied June 29, 2010.
Bernardo Costa, Appellate pro-se.
Jamie P. Rasmussen, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Bernardo Costa appeals from the Circuit Court of Carroll County's dismissal of his motion to reopen his Rule 29.15 post-conviction proceedings. After a thorough review of the record, we conclude that the correct result was reached. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).